Let me first welcome
you, Sir, to your position. I know we will enjoy
working with you, given our past experience. Let me
also express our appreciation to the outgoing President
for the leadership that he provided during the previous
session.
When the Millennium Summit was held in 2000,
in another New York and another era and before
unspeakable events overtook our agenda, the lack of
universal economic development was the supreme
challenge and security concern that we had. That is
why the Millennium Development Goals (MDGs) were
created. It took the commitment and firm belief of
almost 200 of our world leaders to come up with
simple, obvious, straightforward objectives, which I
think can be best summed up by Amartya Sen’s
eloquent formulation, “Development as freedom”. Five
years later, I think these goals are still relevant and
they are no less imperative. Pretending that anything
less would do is, I think, disingenuous, dangerous and
unfair.
If, today, our focus is on global security, and we
all clearly understand and see that the path to security
passes through development, then we should recall
Eleanor Roosevelt, who 60 years ago, working on the
Universal Declaration of Human Rights, stated that
men in need were not free. Indeed, only with the
realization of these Goals can we enable men to live in
greater freedom.
In Armenia, where our resources are very limited
but the will of people is very strong, we have been
experiencing good economic growth. In the past four
or five years, we have indeed seen double-digit
economic growth, and we understand that our biggest
challenge today is to translate that high economic
growth into progress in human development. Each year
in Armenia we look forward to the publication of the
Human Development Report because we see it as a sort
of report card that shows how our country is doing. In
the past four or five years we have been making steady
progress. This year we placed eighty-third, ahead of all
of our neighbours.
While we should not underestimate this progress,
on the other hand, we do not want to exaggerate it. We
have to look at this index, at its promise, and see what
problems we facing that we need to address and what
gaps need to be filled.
22

First, we have to accelerate our efforts to reduce
the level of poverty in our country. Societies are judged
by the way they treat their most vulnerable. In
Armenia, the poor are in the rural areas and we have to
make sure that economic development can trickle out
to our rural areas from the cities. For us, economic
development is comprehensive rural development. It is
our plan to identify those areas that can provide
opportunity for rural people so that they can develop
and unleash their capacity for production. Just as with
the MDGs, there must be a partnership between rich
and poor. In our case, we are trying to create such a
partnership so that we reduce the numbers of poor in
our country more rapidly.
Secondly, we have to turn democracy into a tool
for development. Democracy means not only elections.
Democracy and democratic institutions are not simply
ends for their own sake. They have to provide, and
they will provide, a better environment for political
and economic development. We think we need to
create transparent, solid, open institutions so that we
can limit the action of the elite, and create a level
playing field for the entire population.
We are pleased with the ranking that we have
achieved. But we are satisfied only because we know
we have achieved this against all odds: against our
geography, against our history and against attempts in
our region to isolate Armenia.
Armenia is a small, landlocked country. We do
not have the natural resources our neighbours have. It
has become customary to say that our greatest natural
resource is our population, and indeed it is. But let me
say that, if we had the oil resources, we would have
used those revenues to double our education budget,
because we understand that education is development.
Education creates dreams for our youth and provides
the means to achieve them. If we had the oil revenues,
we would double our social security budget, because
we clearly see that there is a gap between the dreams of
our people and the prospects of achieving them. If we
had the oil revenues, we would double our efforts in
the area of environmental protection, because that is
the best investment a society can make.
But one thing we would not do is to double our
military budget. We will not create imaginary outside
enemies to justify our own inaction and failures. We
will not pretend that there are simplistic, fanatical
solutions to complicated social and economic
problems. In other words, we think the military option
is not available as a tool in domestic and foreign
policy.
When it comes to regional conflicts, advocating
military solutions is not only unrealistic but is also a
clear manifestation of a patent lack of understanding of
democracy, rule of law and human rights. The founders
of this institution, the United Nations, clearly indicated
and knew that security, development and human rights
go hand in hand.
But self-determination is a human right and the
people of Nagorny Karabakh have aspired to it, fought
for it and earned it. They had to face the aggression of
a Government they did not choose, but they fought for
self-determination and they earned it. It was a fight
that was not of their choosing and the right they fought
for was neither abstract nor excessive. What they want
is what we all want, the right to live on their own land,
in their own homes, in dignity, safety and security.
The people of Karabakh have achieved that, and
subsequently they have demonstrated to the world that
they can sustain their de facto independence, that they
can rule themselves, create democratic institutions and
conduct elections.
Countries like mine come to such gatherings and
meetings with huge expectations, because we want to
contribute, to participate and to be involved in the give
and take. But, if you think that because I am the
Minister for Foreign Affairs of what is obviously a
small country, and frankly, an imperfect one, I do not
have the right to expound on our common future, allow
me for a moment to speak, not as a foreign minister,
but as a citizen of the world.
The prospect of United Nations reform is only the
beginning of achieving the promise of a world
Organization that would better resemble the realities of
the current world. If we cannot find common ground, if
we cannot agree to reform this institution today or
tomorrow or next week or this year, I believe that one
day we will have to do it. We cannot simply go on
pretending that we do not know our history. We cannot
go on pretending that the world has not changed. We
cannot go on pretending that we do not understand that
there are new realities. It is not 1945 any longer.
Still, it is very encouraging that the principles
enshrined in the United Nations Charter — written
three generations ago — remain valid, relevant and
23

significant today. That is because the spirit of San
Francisco in 1945, and the global Charter that was
forged there, were revolutionary. The Charter affirmed
the obligation and accountability of one generation to
another, of one State to another other, and that together,
States can and must create a safer world. The formula
that was worked out then to achieve those goals
worked.
Today, we need to rework that formula,
reaffirming, first and foremost, our responsibility and
accountability to our citizens and Governments, the
responsibility of international institutions to their
members and of States to each other.
We need to democratize international relations
and international institutions. We need fair, earned
representation around the decision-making table.
Earned representation: that is, countries that are
committed to democracy, human rights and the rule of
law should have the right to sit on the Human Rights
Council; countries that are serious about social and
economic development should occupy seats on the
Economic and Social Council; and countries that are
committed to world peace and security, that are serious
about the dignity of the world community, should
assume a leadership role in the world community.
Those are not ambitious goals. It is only natural
that our national interests will differ. That is why the
United Nations must step in to fill the gap, enabling us
to work together in exchange for commitment and
action.
It all boils down to our accountability to our
children. What will we say to our children if we do not
achieve the Millennium Development Goals in the next
decade, when we are living in an era that has witnessed
the creation of huge wealth in the world economy, but
where half of the world’s population still lives in
poverty, far from benefiting from the fruit of that
growth? What if we, in our region, miss the
opportunity to make peace and put war, its
consequences and its legacy, behind us? How, then, are
we going to be able to look our children in the face?
What if we reject that chance to learn from our past, to
come to terms with our history, if we refuse to take our
common and joint responsibility to intervene and
prevent conflict, letting Governments time and again
commit torture, ethnic cleansing and genocide against
their own populations? What will we then tell our
children?
When the United Nations was created 60 years
ago, it gave the people of the world hope and faith in
their leaders, in their future and in the lives of their
children. Today, having witnessed the huge calamities
and catastrophes, both man-made and natural, which
have occurred recently, there is a clear need to restore
the faith of the peoples of the world.
Looking at the damage caused by last year’s
Asian tsunami and the recent Hurricane Katrina,
looking at the violence that is being perpetrated in
Darfur and the carnage that we witnessed in London,
we are questioning ourselves, our neighbours and our
assumptions. The answer must be united momentum,
united effort, united resources and united action by
nations united. The United Nations can still be that
answer.